                                                                                        FILED
                                                                               2019 May-03 AM 11:06
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

CARL DOUGLAS WHITE,                      )
                                         )
      Petitioner,                        )
                                         )
v.                                       )   Case No.: 5:16-cv-02057-LSC-TMP
                                         )
WARDEN WALTER MYERS and                  )
ATTORNEY GENERAL FOR THE                 )
STATE OF ALABAMA,                        )
                                         )
      Respondents.                       )


                             MEMORANDUM OPINION

      The magistrate judge filed a report and recommendation on March 28, 2019,

recommending the court dismiss as moot Petitioner Carl Douglas White’s 28 U.S.C.

§ 2241 petition for habeas corpus relief. (Doc. 6). Although the magistrate judge

advised White of his right to file specific written objections within fourteen (14)

days, no objections have been received by the court.

      Having carefully considered de novo all the materials in the court file,

including the report and recommendation, the court ADOPTS the report and

ACCEPTS the recommendation.         The court finds that the petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 in the above-styled cause is due to be

dismissed as moot. A separate order will be entered.
                                         1
      The court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2).    To make such a showing, a “petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that

“the issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). This

court finds Petitioner’s claims do not satisfy either standard.

      DONE and ORDERED on May 3, 2019.



                                            _____________________________
                                                   L. Scott Coogler
                                             United States District Judge
                                                                              160704




                                           2
